       Case 2:20-cv-01368-DMC Document 10 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAINA ROCHERT,                                        No. 2:20-CV-1368-DMC
12                         Plaintiff,
13            v.                                            ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                           Defendant.
16

17

18                    Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

20   review of the docket reflects that defendant has been served and has filed an answer. The docket

21   also reflects that the Certified Administrative Record has been lodged. The Court will, therefore,

22   set a schedule for this case.

23                    Accordingly, IT IS HEREBY ORDERED that:

24                    1.     Plaintiff’s motion for summary judgment is due within 45 days of the date

25   of this order;

26                    2.     Defendant’s cross-motion for summary judgment is due within 30 days

27   after the date of service of Plaintiff’s motion; and

28
                                                            1
       Case 2:20-cv-01368-DMC Document 10 Filed 10/20/20 Page 2 of 2


 1                 3.     Plaintiff may file a reply brief within 15 days after the date of service of

 2   Defendant’s cross-motion.

 3

 4   Dated: October 19, 2020
                                                          ____________________________________
 5                                                        DENNIS M. COTA
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
